Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2016/02000858 to Fukuda et al. in view of U.S. Patent No. 5,736,193 to Schink et al.
As to claims 1-7 and 9-16, Fukuda discloses blocked polyisocyanates and polyurethane compositions comprising the blocked polyisocyanates useful in lacquers, paints, adhesives, and elastomers (0248-0254) comprising a first reaction product of polyisocyanates including crude and polymeric MDI (0028) and 3 to 80 parts by weight of methoxy PEG (MW. 580) followed by the reaction with two blocking agents that include diisopropylamine (0260, Example 37, Examples 39-41, Table 5). With regards to the amount of methoxy PEG (mono-hydric alcohol component), Fukuda teaches a range that overlaps the claimed amount (5-80% by weight}. The position is taken that it would have been obvious to use more of the methoxy PEG to obtain a polyisocyanate with improved dispersibility in water (0160).
Fukuda does not teach the addition of alkylene carbonate.
Schink discloses coating compositions comprising blocked isocyanates, hydroxy containing polyesters, catalysts, and from 1 to 36.9% by weight of an alkylene carbonate, preferably propylene carbonate (Abstract, Examples).

As to claims 8 and 27, Fukuda teaches coating compositions comprising blocked polyisocyanates and it is well known in the art to add catalysts to one-component coating compositions (0033). This is supported by Schink (Abstract).

Response to Arguments
Applicant's arguments filed 02/11/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it considers only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
At the time of filing the addition of a carbonate monomer component to blocked polyisocyanate compositions was known.   The addition of the carbonate monomer provides coating compositions with 
The applicants argue that the improved compatibility and stability of the polyisocyanate blocked composition is attributed to both the diethylene glycol and propylene carbonate based on the examples in Schink.  The comparative example in Schink did not comprise propylene carbonate or diethylene glycol (Schink’s alcohol component) and the coating composition exhibited turbidity and inadequate coatability.  While this is noted, the claims are open to other components including the diethylene glycol therefore a suitable substitution would include the diethylene glycol compound of Schink as well as propylene carbonate in combination with the blocked polyisocyanate, the polyol components, and catalysts of Fukuda. 
The secondary reference was brought in to show that including propylene carbonate to coating composition of Fukuda provides compatibility and stability to the coating compositions.  Schink has not been relied upon as a primary reference, and it is not seen that the presence of the argued diethylene glycol detracts from the relied upon teaching that propylene carbonate can be added to provide an economic storage stable advantage (2:15-25, Schink).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/             Primary Examiner, Art Unit 1763